1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-14,25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 11, there is no antecedent basis for “the determined volume of the liquid”; perhaps applicant intends to say ---volume of the fluid--- instead;
In claim 12, there is no antecedent basis for “the NMR measurements”;
In claims 25,27, there is no antecedent basis for “the operation”; the operation is not clearly defined.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 30-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 30 is drawn to a computer implemented method steps. Claim 30 is  within a statutory category because it is a method claim. The steps of “taken by gas porosimeter and NMR device” is not abstract idea. The steps of “determining a value of grain density”; “determining a value of a volume of the fluid” and “determining a grain density of the solid matrix” are abstract idea (involves mathematics). Thus claim 30 has abstract concepts. There are no claim limitations that separately or as a whole limit the claim to a practical application of the abstract idea. Here the idea is determining/using values to obtain a characteristic of the rock sample. To practice this abstract idea one needs data. There is nothing special about the data collection that would be significant. The data are collected in the typical manner for this technology. A gas porosimeter and NMR device for measuring the density and volume and the use of a computer system are known in the art and conventional. The claim features other than the abstract idea are written so broadly that they pre-empt every way of implementing the claim feature. Furthermore, using a computer or processor is not substantially more. The computer or processor (structure) is a conventional and well known (structure). Therefore it does not amount to significantly more than the abstract idea. Furthermore, these devices are known and known structures do not provide significantly more than the judicial exception (See for example Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S._, 134 S.Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) and Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S._, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) which describe how well known and conventional activities do not amount to significantly more than the abstract idea). Thus, claim 30 does not have a practical application of the abstract idea. Therefore, these claims are rejected for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As to Claims 31-38, these claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.



5.	Claims 1-29 are allowed.

6.	No prior has been being applied to claims 30-38 because the prior art does not disclose or make obvious the claims as currently presented.

7.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a system for determining grain density of a rock sample, comprising a gas porosimeter configured to determine a grain density of an untreated rock sample that comprises a solid matrix and a fluid entrained within the solid matrix; a nuclear magnetic resonance (NMR) measurement device configured to determine one or more NMR measurements of the untreated rock sample; and a control system configured for identifying a measured grain density of the untreated rock sample from the gas porosimeter; determining a measured volume of the fluid entrained within the solid matrix from the NMR measurements; and determining, based on the measured grain density of the untreated rock sample and the measured volume of the fluid, a grain density of the solid matrix of the untreated rock sample.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Unalmiser et al. (5,442,950) discloses a method and apparatus for determining properties of rock by determining pore volume compressibility of the rock at any pressure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY PATIDAR/
Primary Examiner, Art Unit 2858